Citation Nr: 0206017	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  93-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1957 to March 1961.  

The veteran has sought service connection for a psychiatric 
disability for many years.  In April 1970, the Board of 
Veterans' Appeals (the Board) denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  
The current appeal stems from a November 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (the RO) which denied the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, based on lack of new 
and material evidence.  

In a July 1996 decision, the Board declined to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, concluding that he had not 
submitted new and material evidence sufficient to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).  The veteran duly appealed the Board's decision to 
the United States Court of Veterans Appeals (now known as  
the United States Court of Appeals for Veterans Claims, and 
hereinafter referred to in this decision as the Court).  

While the case was pending at the Court, the veteran's 
representative and the Office of General Counsel for VA, 
which represents the Secretary of VA in cases that are 
appealed to the Court, filed a joint motion requesting that 
the Court vacate the July 1996 Board decision and remand the 
case for further development and readjudication.  The joint 
motion required that the Board ensure that the veteran was 
afforded a VA psychiatric examination with the examiner 
having the benefit of reviewing the veteran's entire medical 
history.  The Court granted the joint motion in an October 
1997 Order and vacated the Board's July 1996 decision.  The 
case was returned to the Board for further action consistent 
with the order.  In June 1998, the Board remanded the case to 
the RO in accordance with the Court's instructions.  

Following development of the case, the RO continued to deny 
the veteran's claim for service connection for an acquired 
psychiatric disability, to include PTSD.  Supplemental 
statements of the case were issued in February 1999 and July 
2000.  The case was returned to the Board in May 2001.

In February 2002, the Board obtained an independent medical 
expert (IME) opinion regarding several questions associated 
with the veteran's claim.  See 38 U.S.C.A. § 7109 (West 
1991).  The veteran's representative was thereupon accorded 
the opportunity of presenting additional evidence and 
argument in support of the claim.  A written brief was 
submitted in March 2002.  This case now stands ready for 
appellate review.


FINDING OF FACT

The record establishes that the veteran has a diagnosis of 
PTSD, which has been related to a stressor he experienced 
during his active military service.  


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of his military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a psychiatric disability, including PTSD.  

The Board observes in passing that, as noted in the 
Introduction, this case was decided by the Board in its now 
vacated July 1996 decision because, in the opinion of the 
Board, new and material evidence which was sufficient to 
reopen the veteran's claim had not been submitted.  However, 
the October 1997 joint motion for remand, which was granted 
by the Court, made it clear that this case was to be decided 
on a de novo basis.  The order of the Court is the law of the 
case.  See Chisem v. Gober, 10 Vet. App. 526 (1997).  
Subsequent actions by the Board and the RO recognized that 
the matter of submission of new and material evidence had 
been resolved by the Court.   

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.  

Relevant Law and Regulations

Service connection

In general, the applicable law and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2001).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  


Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2001); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  See 
Zarycki v. Brown 6 Vet. App. 91 (1993).  In Zarycki, it was 
noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and 
(f), and the applicable provisions contained in VA Manual 21-
1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
Military Occupational Specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. at 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. at 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

There were normal psychiatric findings on enlistment 
examination in September 1957.  The veteran denied having any 
psychiatric problems on the accompanying medical history 
questionnaire.  

The veteran's service administrative records include the 
report of a special court martial conviction.  This document 
shows that in July 1959, the veteran accidentally discharged 
his weapon in his unit area  through his own carelessness.  
The court martial report did not make mention of any injuries 
sustained by any persons as a result of the accident.  The 
veteran was initially sentenced to confinement at hard labor 
for three months, forfeiture of 25 dollars of pay per month 
for three months and reduction in rank.  The unexecuted 
portion of this sentence was subsequently remitted by special 
court martial order in October 1959.  

The veteran re-enlisted for a second tour of duty in December 
1959.  The report of his medical examination on reenlistment 
shows that he was assessed as psychiatrically normal on 
clinical evaluation in December 1959 and that he reported 
that he did not have any history of psychiatric problems.  

According to a psychiatric consultation in July 1960, "(the 
veteran) accidentally shot a fellow soldier while on guard 
post . . . , approximately a year ago.  (The) incident has 
begun to prey on his mind and seriously affect his efficiency 
and morale.  (The veteran was) in a rapid state of mental 
deterioration."

Following hospital admission in July 1960, the veteran, then 
20 years of age, was interviewed, examined and subjected to a 
period of observation.  He reported problems of increasing 
restlessness, tension, suicidal thoughts and irritability.  
During the mental status examination, he displayed a rather 
flat affect and stated that in the past year or so since his 
mother's illness he had been feeling more withdrawn and 
detached and more irritable and worrisome.  There was no 
evidence of ideas of reference or psychotic ideation, though 
he appeared to be somewhat suspicious about the motives of 
the people who court-martialed him.  It was the opinion of 
the psychiatric staff that he was not homicidal but rather 
represented a passive-aggressive character which was 
confirmed on psychological testing.  
He was diagnosed with passive-aggressive reaction, manifested 
by increasing tension, difficulty with authority, alleged 
difficulty restraining hostile impulses and manipulative 
propensities.  The stress was described as the accidental 
shooting.
The veteran was thereafter discharged from the hospital to 
full active duty with the comment that he was mentally sound 
and responsible for his behavior.  

Personnel records dated in early 1961 reflect that the 
veteran began to display disruptive behavior and conduct 
himself in a militarily inappropriate manner in his 
relationships with his peers and superiors.  His disruptive 
behavior persisted to the point that he was referred for 
psychiatric examination in February 1961.  

The report of the February 1961 neuropsychiatric examination 
shows that it was noted that the veteran had previously been 
examined and psychiatrically diagnosed with a passive-
aggressive reaction.  Since his release from the hospital in 
August 1960, he performed fairly well for several months but 
became increasingly disgusted with military service and 
returned to the psychiatric clinic in February 1961 stating 
that he was reaching the end of his ability to tolerate his 
situation and was having increased difficulty adjusting to 
military service.  

The report of mental status examination in February 1961 
shows that the veteran was essentially the same as he was in 
July and August 1960.  The diagnosis was passive-aggressive 
reaction manifested by increasing tension, difficulty with 
authority, alleged difficulty restraining hostile impulses 
and manipulative propensities.  In his commentary, the 
reviewing psychiatrist reported that the veteran had a 
definite diagnosis fitting into the category of an immaturity 
reaction.  There was no evidence of psychosis and he was not 
able to be discharged through medical channels.  The 
psychiatrist commented further that it was most reasonable to 
have the veteran administratively discharged from service as 
his motivation for service was rather poor and, when combined 
with his character defect, made rehabilitation impractical.  

The report of the veteran's separation examination in 
February 1961 reflects that the veteran was normal on 
psychiatric evaluation.  On his medical history, he reported 
having nervous trouble, frequent trouble sleeping, and 
depression or frequent worry.  He noted that he had 
previously been psychiatrically hospitalized in July 1960, 
and that he had accidentally shot a fellow soldier, which 
seriously affected the veteran's efficiency and morale.  

In a February 1961 witness statement, one of the veteran's 
superior officers, Lt. C., described the veteran's service 
history noting that the veteran told him that he had finally 
admitted to himself that the shooting incident was not the 
real problem preying on his mind, but that it was feelings of 
worry over his aging mother, and that his mother held a 
closer and more tenacious hold on his emotions and actions 
than did most other parents.  The veteran also had problems 
regarding the promotion of other individuals ahead of 
himself.  Lt. C. reported that all attempts at rehabilitation 
were unsuccessful and the veteran was to be discharged from 
active duty as he was deemed to have been no longer of any 
value to the armed services.  

In a certified statement dated in February 1961, Capt. S. 
discussed the veteran's service history and related that the 
veteran's only desire was to get out of service by any means, 
even if he had to shoot someone again.  After the veteran's 
February 1961 psychiatric examination, Capt. S. was of the 
opinion that problems would follow the veteran wherever he 
went and a speedy discharge from service as an undesirable 
was strongly recommended.  

In March 1961, the veteran was discharged from military 
service.  His discharge was characterized at the time as 
being Under Honorable Conditions.

Post-service medical records show that the veteran was 
admitted to a VA hospital in October 1969 with complaints of 
nervousness and depression since military service in 1961.  
The medical examiner found it interesting to note that the 
veteran had never been hospitalized for nervousness or 
depression since his hospitalization in the military in 1961 
and that he did not consult a physician for his symptoms 
until July 1969.  He claimed that he did not seek treatment 
until this point because his symptoms had become worse only 
in the past few months.  The diagnostic impression was 
anxiety reaction, chronic, with depressive features.  

In July 1972, the veteran was hospitalized by VA for 
complaints of depression, disturbed sleep, and feeling 
"edgy" and indecisive.  He indicated hat he had been 
discouraged because he was unable to find employment and 
complained of having marked feelings of inferiority and 
inadequacy.  The diagnosis was depressive reaction.  

As previously reported, the veteran was initially discharged 
from military service in March 1961 Under Honorable 
Conditions.  Approximately a decade later, in the 1970s, he 
applied for a character of service upgrade.  The report of an 
Army Discharge Review Board shows that the veteran contended 
that he had been discharged for a personality disorder and 
not for misconduct; that there was doubt present about his 
mental condition at the time of discharge; that he was only 
21 years old at that time having joined the Army at 17; that 
he had obtained a GED in the Army and completed aircraft 
mechanics school, but that he was unable to work for any 
airlines because of the character of his discharge.  

The report shows that the Army Discharge Review Board 
examined the veteran's service record and found that he was 
convicted for a careless discharge of his weapon but that it 
was not indicated that anyone was injured during the 
incident.  Psychiatric evaluation reports from service 
indicated to the Army Discharge Review Board that he had a 
definite diagnosis which fit into the category of an immature 
reaction and that rehabilitation was impractical.  The 
service medical records indicated that on three occasions he 
was diagnosed with a character and behavior disorder.  

The Army Discharge Review Board unanimously determined in 
June 1980 that the veteran's character of service should be 
upgraded to Honorable on the grounds that current standards 
mandated an honorable discharge for those individuals who are 
discharged for a personality disorder and whose record did 
not reflect more than one special court martial or an 
indication of a general court martial.  

A June 1992 VA consultation report notes that the veteran had 
a long history of character disorder.  The impression was 
passive-aggressive personality disorder.  

In a November 1992 statement, the veteran's private 
physician, L.H., M.D., reported that he first saw the veteran 
in April 1992, when he was under considerable nervous strain 
and tension.  The veteran was not seen again until August 
1992, and according to Dr. H. it was apparent that for years 
the veteran had suffered from a chronic stress directly 
connected to his military service.  Dr. H. felt from a review 
of the veteran's history that he entered active duty without 
any problems, but that during the course of his service 
emotional problems evolved.  

In an October 1993 statement, a VA psychiatrist, Dr. McD., 
reported that the veteran had been seen approximately four 
times in the previous months for treatment of recurrent major 
depression with the possibility of a subacute bipolar 
disorder.  

A June 1993 VA treatment report reflects the above diagnosis 
of depression made by Dr. H. and also a recent psychiatric 
consultation which indicated that a personality disorder 
existed.  The VA physician commented that this might be true, 
though he was unable to tell from his interview with the 
veteran, and that the veteran's history was at least 
consistent with dysthymia.  

In a June 1995 VA psychological assessment at the PTSD 
clinic, it was reported that tests produced a psychological 
assessment which was very consistent and supportive of a 
diagnosis of PTSD of mild to moderate severity, but that the 
psychological assessment results alone were not sufficient to 
provide a diagnosis of PTSD and that interview and other 
collateral information was needed to explore other possible 
diagnoses suggested by the psychological assessment.  

The May 1995 report of a VA psychiatric examination of the 
veteran which was conducted by Dr. R.G. and Dr. T.T. shows 
that the veteran presented a 35-year history of recurrent 
depression manifested by very prolonged periods of mood 
irritability, a sense of hopelessness, inferiority, 
restlessness and dissatisfaction with his life.  He also 
experienced varying sleep disturbances.  The veteran could 
not recall the name of the man he accidentally shot in 
service and reported that he experienced only occasional 
dreams about the incident, although shortly after the 
incident he had had frequent dreams and memories of the 
episode along with general dissatisfaction and a depressed 
mood.  The examiners identified no evidence of a formal 
thought disorder, and noted that there were no spontaneous 
verbalizations of symptoms related to the shooting incident 
by the veteran.  The diagnoses were probable bipolar disorder 
and a mixed-type affective disorder on Axis I.  On Axis II, 
the diagnosis was Cluster C characteristics personality 
disorder, features of avoidant, passive-aggressive and 
dependent personality traits.  In their commentary regarding 
PTSD, the psychiatric examiners reported that the veteran's 
examination results on psychological testing were similar to 
that seen in combat-related PTSD.  However, upon their review 
of the test results, Drs. R.G. and T.T. opined that the 
veteran's symptoms of social relationship difficulties could 
stem from his long history of social inferiority and did not 
necessarily need to be attributed to PTSD, and that the 
affective symptoms were clearer in his history than were 
those of PTSD.  

In a September 1995 letter from the Vet Center in Billings, 
Montana, Mr. B.P., MSW, agreed with the diagnosis of PTSD 
which was made in June 1995 and opined that the veteran met 
the criteria for PTSD and for treatment of PTSD as his 
records verify the event of a stressor and his social history 
displayed PTSD symptoms after the event.  

In a December 1995 VA treatment report, a VA physician, Dr. 
L.S., reported that based on the report of psychiatric intake 
from the VA as well as a psychological report, PTSD seemed to 
be pretty well documented by that testing.  

The claims file includes the report of a private psychiatric 
examination conducted in March 1996 by Dr. D.B.  Reportedly, 
the veteran's motivation was to present new evidence to open 
his claim for PTSD that he contended was service-connected, 
and that if he were found not to have PTSD, then he wanted to 
address the question of whether he suffered from some other 
severely disabling service-connected psychiatric disability.  
Following an interview and testing of the veteran, Dr. D.B. 
entered the diagnosis of probable PTSD under the criteria of 
DSM-IV, chronic with delayed onset, with alcohol dependence 
in complete remission for 19 years.  Dr. D.B. also stated 
that an alternative diagnosis of a major mood disorder, major 
depression, recurrent and severe, should be entertained.  In 
discussion, Dr. D.B. commented that the veteran's PTSD 
diagnosis was not clear-cut.  The weakest point in the 
criteria was evidence that a response of "intense fear, 
helplessness or horror" occurred at the time of the event.  
The veteran insisted that he had little direct memory of the 
accidental shooting episode and was not sure how he responded 
at the time and in the immediate aftermath.  What was clear 
to Dr. D.B. was that the veteran was not psychiatrically ill 
when he entered service, that he served successfully for more 
than two years, and that he was involved in an accidental 
shooting during that time.  He then developed a serious, 
disabling psychiatric disability which did not respond well 
to treatment.  He left the service with a serious mental 
illness and this illness plagued him and handicapped him 
severely ever since.  He was alcoholic for a time, but the 
psychiatrist did not believe that alcoholism was the 
veteran's primary illness, nor did it cause the mental 
illness, and was not a necessary contributor to its 
persistence.  

In a September 1996 VA treatment report, Dr. L.S., the VA 
physician who had made a statement in December 1995, further 
observed that he was looking more at PTSD as a diagnosis than 
anything else.  

As noted in the Introduction, in June 1998 the Board remanded 
this case so that the veteran could be scheduled for a 
psychiatric examination.  In January 1999, the veteran 
underwent a psychological consultation conducted by Dr. M., a 
neuropsychologist, on referral by VA.  Concerning the 
shooting incident, the veteran reported that in 1958 he was 
on guard duty and accidentally shot a fellow soldier in the 
hip.  According to his account, the incident upset and scared 
the veteran.  He recalled being slapped in the face by an 
officer soon after the shooting.  He reported that he lost 
rank, was subjected to court martial proceedings and was 
given a suspended sentence.  He stated that his history of 
having difficulty taking orders from others started shortly 
thereafter.  

Dr. M.'s assessment summary shows that the veteran was 
suspicious, avoidant and angry with others.  He was likely to 
be argumentative in the course of his relationships.  He 
tended to attribute much of his dysfunction to the accidental 
shooting incident during his period of military service.  It 
appeared to Dr. M. that most of the veteran's symptoms 
associated with PTSD were better accounted for by his 
longstanding depression, anxiety and personality disorder.  
The accidental shooting would, in the words of Dr. M., be 
certainly traumatic and bothersome for any average 
individual, but the veteran lacked the psychological 
resources to adapt to relationships and normal life demands.  
Dr. M. concluded by stating that the veteran's "mood problems 
and character style would certainly be evident in his history 
whether he spent time in the military or not."

Dr. M. entered diagnoses on Axis I of chronic dysthymia 
disorder with a significant anxiety component; history of 
recurrent major depressive episodes which were in partial or 
full remission at the time of the examination; rule out 
bipolar II disorder; and history of alcohol abuse, resolved 
by report of the veteran, and in remote history.  On Axis II, 
the diagnosis was mixed personality disorder with prominent 
passive-aggressive features.  

In January 2002, the Board requested an IME opinion.  The IME 
was requested to review the veteran's claims file and all 
pertinent medical records contained therein and render an 
opinion, with reasons provided, which addressed the following 
questions:

(1.)  Based on a review of the veteran's entire medical 
history, was the diagnosis of a personality disorder 
made during active service a correct one? 

(2.)  What is the veteran's most likely current 
psychiatric diagnosis or diagnoses?  If possible, 
specific DSM-IV criteria supporting any diagnosis made 
should be identified. 
  
(3.)  Does the veteran currently have an acquired 
psychiatric disorder which is due to his military 
service or any incident thereof?  If so, what is its 
diagnosis?

In February 2002, in response to the Board's request, the 
IME, Dr. J.E., Professor and Chairman of the Department of 
Psychiatry at a medical school, reviewed the veteran's claims 
folders.  Dr. J.E. initially determined that it was 
reasonable to conclude from the medical evidence of record 
that the veteran had a "traumatic incident" when, at age 
18, he accidentally shot a fellow soldier and experienced 
loss of rank, court-martial and transfer; that one year later 
the veteran was hospitalized with anxiety/depression symptoms 
when the diagnosis was "stress/accidental shooting" and 
"passive-aggressive reaction."  Dr. J.E. also noted that 
there was a diagnosis of anxiety neurosis in the mid 70's, 
diagnoses of bipolar/mixed affective/cluster C personality 
traits in the mid 90's, and PTSD/chronic delayed onset and 
major depressive disorder also in the mid 90's.  

Dr. J.E. noted that the presence of Axis II "Personality 
traits" had been highlighted throughout the years (Passive, 
Aggressive, Cluster C, etc.); and that the detailed 
assessment in January 1999 revealed that through the years 
the veteran experienced the following PTSD symptoms: exposure 
to a traumatic event, recurrent/
intensive/distressing recollections of event, persistent 
avoidance of stimuli associated with event, feelings of 
detachment/estrangement from others, symptoms of increased 
arousal (difficulty concentrating, irritability, sleep 
disturbance).  

In response to the Board's question concerning whether the 
diagnosis of a personality disorder made during active 
service was a correct one, the IME indicated: "Possibly yes".  
It was noted that clearly the veteran had presented a number 
of personality disorder traits.  

In response to the Board's question concerning what is the 
veteran's most likely current diagnosis or diagnoses, the IME 
concluded that on Axis I, the diagnosis is PTSD, based on the 
PTSD symptoms reported above and on Axis II, the diagnosis is 
Cluster C Personality Traits (avoidant, dependent).  

In response to whether the veteran currently has an acquired 
psychiatric disorder due to his military service, the 
specialist replied: "Possibly yes".  The IME continued that 
the PTSD symptoms seem to be related to a traumatic event 
during service.  Also, the veteran's personality disorder 
traits may have made him more vulnerable to the traumatic 
event.  

The veteran and his representative received copies of Dr. 
J.E.'s opinion.  In March 2002, the veteran's representative 
made written arguments in support of the claim for service 
connection for PTSD, especially noting Dr. J.E.'s comment 
that the PTSD symptoms seem to be related to a traumatic 
event during service.  
  
Analysis

Initial matter -  VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.   Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issue on appeal.  


(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed to warrant a favorable 
decision on a number of occasions over the years.  The 
veteran has displayed complete understanding of the VA claims 
process on the basis of his detailed letters written to the 
RO and the Board regarding the claims process through the 
years, culminating in his letter to the President of the 
United States in July 2001.  The Board concludes, based on 
this history, that the provisions of the VCAA pertaining to 
notification of the veteran have been specifically and fully 
complied with.  

With respect to VA's statutory duty to assist the veteran on 
the development of his claim, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, and he has in fact done so.  On the basis of 
review of the claims folder, there is no indication that the 
veteran has further evidence or argument to submit.  The 
veteran and his representative have not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  

The veteran has been examined on numerous occasions with 
detailed commentary provided by clinicians both VA and 
private.  As noted above, this case was remanded by the Board 
in June 1998 for the specific purpose of obtaining the report 
of a psychiatric examination.  This was accomplished.  Most 
recently, in January 2002 the Board obtained the opinion of 
an IME.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

Discussion

The veteran is seeking service connection for an acquired 
psychiatric disorder, specifically PTSD.  

The medical history pertaining to this case, which has been 
reported in some detail above, is long and complex.  In 
short, there were psychiatric problems manifested during the 
veteran's service and afterwards.  There have been a variety 
of psychiatric diagnoses rendered over the years.  The record 
is replete with diagnoses of a personality disorder, 
including during service.  As noted by the Board, service 
connection may not be granted for personality disorders.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).  

The primary contention advanced by and on behalf of the 
veteran is that he has PTSD related to an incident in service 
when his weapon discharged accidentally.  That event is 
corroborated by the service records.  However, as the medical 
history makes clear, there was some question concerning the 
validity of diagnoses of PTSD because there were many reports 
that the veteran had other problems uppermost in his mind 
above and beyond the shooting incident in service.  

The clinical evidence of record was suggestive to the Board 
that the veteran might currently have PTSD in addition to a 
personality disorder.  To clarify the matter, in January 2002 
this case was referred to an IME for review and an opinion.   
The IME's response has been detailed above.  In essence, the 
IME indicated that the veteran had PTSD which was related to 
the shooting incident during service.  The IME in essence 
indicated that the veteran's personality disorder contributed 
to his PTSD in that the personality disorder traits may have 
made him more vulnerable to the traumatic event.  

For a grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. 3.304(f) (2001), requires the presence 
of three elements: (1) A current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See Cohen, 10 Vet. App. at 138.  

With respect to element (1), a current medical diagnosis of 
PTSD, although there are other psychiatric diagnoses of 
record, the most common recent diagnosis, in addition to 
personality disorder, appears to be PTSD.  Accordingly, the 
first element of 38 C.F.R. § 3.304(f) is established.

With respect to element (2), an in-service stressor, the 
Board is required to "make specific findings of fact as to 
whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat."  See Zarycki, 6 Vet. App. at 98; see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).  
Clearly, the veteran served during peacetime and was not 
engaged in combat, and he does not so contend.  

However, the service administrative records serve to support 
the occurrence of the shooting incident and related events 
during service which the veteran claims caused his PTSD.  
Thus, the second element in a claim for PTSD is met.  

With regard to element (3), nexus, the IME and a number of 
other psychiatric examiners have associated the diagnosis of 
PTSD to the accidental discharge of a weapon by the veteran 
in service.  Thus, the Board finds that all three elements of 
38 C.F.R. § 3.304(f) have been satisfied.  The veteran has 
submitted competent evidence of a current diagnosis of PTSD; 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.   

After having considered the entire record in this case, the 
Board concludes that service connection is in order for an 
acquired psychiatric disability, specifically  PTSD.  The 
Board bases its conclusion on the medical evidence of record, 
in particular the IME opinion, which is obviously grounded in 
a thorough review of the veteran's complex medical history.  
Although the Board is aware that there are  diagnoses of 
other acquired psychiatric disabilities, including dysthymic 
disorder, of record, the weight of the evidence points to 
PTSD as the current diagnosis.  

Although the medical evidence, summarized above, 
unquestionably establishes veteran had a personality disorder 
during service and still does, the evidence reflects that he 
developed PTSD due to his service.  The fact that the veteran 
may have been predisposed to PTSD because of his personality 
disorder, as noted by IME, does not preclude a grant of 
service connection for PTSD based on the facts of this case.  

The Board reiterates that service connection may not be 
granted for personality disorders; compensation is not in 
order for any pathology which is not attributed to PTSD.    

In summary, for the reasons and bases expressed above, the 
Board concludes that the weight of competent and credible 
evidence supports a grant of service connection for PTSD.  
Thus, the benefit sought on appeal is granted.  



ORDER

Entitlement to service connection for PTSD is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

